Citation Nr: 0016644	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  92-07 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
lumbar spine degenerative arthritis.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The veteran's brother, 
Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and Arthur O'Shea, Ph.D.  



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1955 to January 
1958.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1990 rating decision of the 
Boston, Massachusetts, Regional Office which denied a total 
rating for compensation purposes based on individual 
unemployability.  In June 1992, the veteran's claim was 
remanded to the Boston, Massachusetts, Regional Office by 
letter in order to schedule the veteran for a hearing before 
a Member of the Board sitting at the RO.  

In October 1992, the veteran was afforded the requested 
hearing.  In February 1993, the Board expanded the issues on 
appeal to include service connection for a back disability 
and remanded the issues to the Boston, Massachusetts, 
Regional Office for additional development.  

In February 1993, the veteran informed the Department of 
Veterans Affairs (VA) that he had moved to Florida.  The 
veteran's claims file was subsequently transferred to the St. 
Petersburg, Florida, Regional Office (RO).  In May 1994, the 
Board remanded the veteran's claims to the RO for additional 
action.  

In December 1997, the veteran was informed that the Member of 
the Board who had conducted his October 1992 personal hearing 
was no longer employed by the Board and he therefore had the 
right to an additional hearing before a different Member of 
the Board.  In March 1998, the veteran informed the Board 
that he did not want an additional hearing.  In July 1998, 
the Board requested an opinion from an independent medical 
expert (IME).  In August 1998, the requested IME opinion was 
incorporated into the record.  In August 1998, the veteran's 
attorney was provided with a copy of the IME opinion and 
informed of the veteran's right to submit additional evidence 
and/or argument.  In February 1999, the veteran's attorney 
submitted additional argument.  In May 1999, the Board 
granted service connection for aggravation of the veteran's 
lumbar spine degenerative arthritis by his service-connected 
bilateral pes planus, hammertoes, and hallux valgus with 
callosities.  The Board directed that the RO "must implement 
the grant of service connection" and "the appellant is to 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  The Board remanded the issue of 
a total rating for compensation purposes based on individual 
unemployability to the RO for readjudication in light of the 
award of service connection for lumbar spine degenerative 
arthritis.  

In November 1999, the RO established service connection for 
lumbar spine degenerative arthritis "aggravated by 
service-connected bilateral pes planus;" assigned a 
noncompensable evaluation for that disability; and denied a 
total rating for compensation purposes based on individual 
unemployability.  The veteran has been represented throughout 
this appeal by his brother, an attorney.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected lumbar 
spine disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an increased 
evaluation.  The veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  


REMAND

In its May 1999 decision, the Board directed that the RO 
"must implement the grant of service connection" for the 
veteran's lumbar spine degenerative arthritis and the veteran 
"is to be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation."  The RO did not explicitly 
determine the degree of disability existing prior to the 
aggravation in its determination to assign a noncompensable 
evaluation for the veteran's lumbar spine degenerative 
arthritis.  

The RO coded the disorder under diagnostic code 5001.  The 
Board did not grant service connection for tuberculosis of 
the spine and/or joints.

The Court has held that the RO's compliance with the Board's 
remand instructions is neither optional nor discretionary.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should explicitly determine 
the degree of disability associated with 
that disorder prior to its aggravation by 
his service-connected bilateral foot 
disorder with express consideration of 
the applicability of 38 U.S.C.A. § 4.71a, 
Diagnostic Codes 5003, 5292 (1999) and 
the Court's holding in Allen v. Brown, 7 
Vet. App. 439 (1995).  

2.  The RO should determine whether it 
was correct to code the disorder under 
diagnostic code 5001.

3.  The RO should then readjudicate the 
veteran's entitlement to a total rating 
for compensation purposes based on 
individual unemployability.  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claims.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  


